EXHIBIT 99.2 ROWAN COMPANIES, INC. LAND RIG FLEET AND CONTRACT STATUS As of January 22, 2008 ONSHORE RIGS Maximum Contract Status Horsepower Drilling Estimated Name Type Drawworks Mud Pumps Depth (feet) Location Customer Duration Comments Rig 9 Diesel electric 2,000 3,200 20,000 Louisiana Available Rig became idle on December 18, 2007 and is currently undergoing top drive modifications. Rig 12 SCR diesel electric 1,500 2,600 18,000 Oklahoma Newfield February 2008 Rig 14 AC electric 3,000 3,200 35,000 Texas Newfield March 2008 Rig 15 AC electric 3,000 3,200 35,000 Texas Winn February 2008 Rig 18 SCR diesel electric 2,000 4,400 25,000 Texas Anadarko November 2009 Rig 26 SCR diesel electric 2,000 4,800 25,000 Texas Sandridge February 2008 Rig 29 Mechanical 1,500 2,600 18,000 Oklahoma Cheasapeake January 2008 Rig 30 AC electric 2,000 2,600 20,000 Texas BBX May 2008 Rig 31 SCR diesel electric 3,000 4,400 35,000 Texas Subsurface Tech March 2008 Rig 33 SCR diesel electric 1,500 3,200 18,000 Texas Devon June 2009 Rig 34 SCR diesel electric 2,000 4,400 25,000 Texas Marathon March 2008 Rig 35 SCR diesel electric 1,500 4,400 18,000 Texas Available Rig became idle on December 9, 2007. Rig 41 SCR diesel electric 2,000 3,200 25,000 Texas Petro-Hunt March 2008 Rig 51 SCR diesel electric 2,000 4,400 25,000 Texas Noble April 2008 Texas Newfield September 2008 Rig 52 SCR diesel electric 2,000 4,400 25,000 Texas Newfield April 2008 Rig 53 SCR diesel electric 2,000 4,400 25,000 Oklahoma Marathon April 2008 Rig 54 SCR diesel electric 2,000 4,400 25,000 Texas Newfield July 2008 Rig 59 AC electric 2,000 3,200 25,000 Oklahoma Linn June 2008 Rig 60 AC electric 2,000 3,200 25,000 Texas Anadarko March 2008 Rig 61 AC electric 2,000 3,200 25,000 Texas Cheasapeake April 2009 Rig 62 AC electric 2,000 3,200 25,000 Texas Anadarko March 2008 Rig 63 AC electric 2,000 3,200 25,000 Texas Anadarko April 2009 Rig 64 AC electric 2,000 3,200 25,000 Texas ExxonMobil November 2008 Rig 65 AC electric 2,000 3,200 25,000 Texas Pioneer November 2009 Rig 66 AC electric 2,000 3,200 25,000 Louisiana PetroQuest December 2009 Rig 67 AC electric 2,000 3,200 25,000 Texas ConocoPhillips January 2010 Rig 68 AC electric 2,000 3,200 25,000 Alaska Pioneer March 2010 Rig 76 AC electric 2,000 3,200 25,000 Louisiana Petro-Hunt May 2008 Rig 77 AC electric 2,000 3,200 25,000 Texas Encana December 2009 Rig commenced drilling operations on December 5, 2007. Rigs 9 through 41 were constructed at various dates between 1960 and 1982, utilizing new as well as used equipment, and have since been substantially rebuilt.Rigs 51, 52, 53 and 54 were constructed during 2001-02. Rigs 59 through66 were completed during 2006, and Rigs 67 through 77 were completed in2007.All but Rigs 9, 29 and 35 are equipped with a top-drive drilling system. Day rates range from $18,000 to $27,500. Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filings with the U. S. Securities and Exchange Commission.
